DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, it is unclear to the examiner what the claim limitation referring to “wherein the first cladding layer does not exceed the maximum thickness even outside the radiation passage region”.  Firstly, what range is considered as maximum thickness that the cladding should stay within; and Secondly, it is unclear as to “even outside the radiation passage region” referring to (i.e. a certain area, or layer). 
	For the purpose of examination, it is assumed the first cladding layer having a thickness would meet the claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brick et al. (US 2009/0097519).
With respect to claim 1, Brick et al. ‘519 shows and discloses a semiconductor laser (Fig 1-15) comprising a semiconductor layer sequence and with electrical contact surfaces (Fig 1-15: semi layer sequence 8 and with electrical contact surfaces 16/18 electrodes;  Section [054-055, 087]), wherein the semiconductor layer sequence comprises a waveguide with an active zone (Fig 1-15: 6/4/8 semi layer sequence comprises waveguide with active zone 10; Section [054-056]), the semiconductor layer sequence comprises a first and a second cladding layer between which the waveguide is located (Fig 1-15 ; Section [012, 054-056]), at least one facet is formed on the semiconductor layer sequence, which has an angle of 450 to a resonator axis and to a main extension direction of the active zone with a tolerance of at most 100 (Fig 1-15: at least one facets 26/28 on layer sequence has angle of 450 to main extension direction of the active zone with tolerance at most 100; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100),  so that this facet is a reflection surface towards the first cladding layer for laser radiation generated in the active zone during operation (Fig 1-15: the facets 26/28 is a reflection surface toward cladding generated by laser in active zone 10; Section [054-056] cladding within semi layer sequence 8).  The claim further requires  a maximum thickness of the first cladding layer at least in a radiation passage region above the reflection surface is between 0.5 M/n and 10 M/n inclusive, and n is the average refractive index of the first cladding layer and M is the vacuum wavelength of maximum intensity of the laser radiation.  Brick et al. ‘519 did not explicitly state the above.  However, Brick et al. ‘519 did shows and discloses variation of layer thickness of the cladding and its refractive index,  and a radiation passage region above the reflection surface (Fig 1-15:  Fig [061-063, 067] refractive index and variation of cladding thickness and a radiation passage 22 above the reflection surface 26/28).  Therefore, it would have been obvious to one skill in the art to recognize Brick et al. ‘519 to have the missing claimed limitation because by having different thickness and variation layout of the cladding/refractive index layer and interaction of different thickness layers.  Also, it has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
With respect to claim 2, Brick et al. ‘519 shows which is a surface-emitting laser wherein the resonator axis is parallel to the main extension direction of the active zone in the waveguide, and the waveguide has a higher refractive index for the laser radiation than the first and second cladding layers, wherein the first cladding layer is free of a waveguide structure for the laser radiation, so that the laser radiation propagates freely in the direction perpendicular to the active zone in the first cladding layer (Fig 1-15; Section [012] active in the waveguide and the waveguide has higher refractive index the cladding layers).
With respect to claim 3, Brick et al. ‘519 shows wherein the first cladding layer in the radiation passage region is formed as a lens for refocusing a part of the laser radiation which is returned to the active zone (Fig 7, 8: 6/4/8 lens 40 with radiation reflected back into active layer 10; Section [030, 057, 071- 078]).
With respect to claim 4, Brick et al. ‘519 shows wherein the lens is shaped as an elevation over remaining regions of the first cladding layer so that the maximum thickness of the first cladding layer is at a center of the lens (Fig 7, 8: 40/41).With respect to claim 5, the claim further require wherein the following relationship applies to a curvature of the lens: R(z)=z[1+(z0/z) {circumflex over ( )}2], with a tolerance of 0.05 z0, wherein z0=.pi.*n*.omega.0{circumflex over ( )}2/.lamda. and z is the distance between the waveguide and an exit facet, n is the refractive index of the first cladding layer, .lamda. is the wavelength of maximum intensity of the laser radiation and .omega.0 is the effective half-width of the mode in the waveguide at 1/e times the amplitude.  Brick et al. ‘519 did not explicitly state the above.  However, Brick et al. ‘519 did show the use of a lens or lenses to affect beam output (Fig 7, 8: 40/41). It has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
With respect to claim 6, Brick et al. ‘519 shows and discloses wherein the first cladding layer does not exceed the maximum thickness even outside the radiation passage region (Fig 1-15: cladding having a thickness). 
With respect to claim 7, the claim further require the electrical contact surfaces are each arranged directly on the cladding layers and/or on semiconductor contact layers which are located directly on the cladding layers and which have a thickness of at most 0.5 um.  Brick et al. ‘519 did not explicitly state the above.  However, Brick et al. ‘519 did show the use of electrical contact on the semiconductor layers (Fig 1-15: 16, 18; Section [061]). It has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known in the art having electrical contact having thickness less than 0.5um, for the benefit to reduce of material size or weight as long as the electrode able to provide current to lase the device for lasing.
With respect to claim 8, Brick et al. ‘519 shows and discloses wherein metallic components of the electrical contact surface, which is arranged on the first cladding layer, lie exclusively next to the resonator axis in plan view (Fig 1-15; Section [058-059]).
With respect to claim 10, Brick et al. ‘519 shows and discloses wherein the semiconductor layer sequence, viewed in cross-section, is shaped as a symmetrical trapezium, so that the resonator axis is confined at opposite ends in each case by a facet which has an angle of 450 to the resonator axis with a tolerance of at most 100 (Fig 1-15: 26, 28; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100).
With respect to claim 11, Brick et al. ‘519 shows and discloses wherein exactly one facet of the semiconductor layer sequence, which confines the resonator axis, is arranged perpendicular to the resonator axis with a tolerance of at most  100 (Fig 1-15: one of 26 or 28; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100 ).
With respect to claim 12, Brick et al. ‘519 shows and wherein the first cladding layer at the radiation passage region is provided with an anti-reflection coating for the laser radiation (Fig 7, 8: lens 40 and  active lens layer 41 considered as AR coating for laser output without hinderance).
With respect to claim 13, Brick et al. ‘519 shows wherein a reflection coating for the laser radiation is located at at least one other point of the first cladding layer, which is oriented parallel to the active zone with a tolerance of at most 200 (Fig 1-15: one of 26 or 28; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100 or at most 200).
With respect to claim 14, Brick et al. ‘519 shows wherein the at least one reflection surface is provided with a mirror for the laser radiation (Fig 7, 8: 26/28, 40, 41; Section [071-074]).
With respect to claim 17, Brick et al. ‘519 discloses wherein the semiconductor laser is free from a growth substrate of the semiconductor layer sequence (Section [020, 089] semi laser is free from/remove growth substrate).
With respect to claim 18, the claim further require a potting which is arranged on the at least one facet with the reflection surface, so that the semiconductor laser is cuboidal when viewed in cross-section. Brick et al. ‘519 did not explicitly state the above.  However, it is well-known in the art the arrangement where potting is arranged on the reflection surface (Fig 8: 8) such that the semiconductor laser is cuboidal shape when viewed in cross-section.  Also, it has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art, in this case the potting/packaging to hold the reflective surfaces is well-known in the art.
With respect to claim 19, Brick et al. ‘519 shows and discloses a semiconductor laser (Fig 1-15) comprising: a semiconductor layer sequence (Fig 1-15: semi layer sequence 8;Section [054-055, 087]), and electrical contact surfaces (Fig 1-15: with electrical contact surfaces 16/18 electrodes), wherein the semiconductor layer sequence comprises a waveguide with an active zone (Fig 1-15: 8 semi layer sequence comprises waveguide with active zone 10; Section [054-056]), the semiconductor layer sequence comprises a first and a second cladding layer between which the waveguide is located (Fig 1-15: 6/4/8; Section [012, 054-056]), at least one facet is formed on the semiconductor layer sequence, which has an angle of 45.degree. to a resonator axis and to a main extension direction of the active zone with a tolerance of at most 10.degree. (Fig 4: at least one facets 26/28 on layer sequence has angle of 450 to main extension direction of the active zone with tolerance at most 100; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100), so that this facet is a reflection surface towards the first cladding layer for laser radiation generated in the active zone during operation (Fig 4: the facets 26/28 is a reflection surface toward cladding generated by laser in active zone 10; Section [054-056] cladding within semi layer sequence 8), and the first cladding layer is formed as a lens in the radiation passage region for refocusing a part of the laser radiation which is returned to the active zone (Fig 7, 8: 6/4/8 lens 40; Section [071- 078]).  The claim further requires a maximum thickness of the first cladding layer at least in a radiation passage region above the reflection surface is between 0.5 M/n and 10 M/n inclusive, and n is the average refractive index of the first cladding layer and M is the vacuum wavelength of maximum intensity of the laser radiation. .  Brick et al. ‘519 did not explicitly state the above.  However, Brick et al. ‘519 did shows and discloses variation of layer thickness of the cladding and its refractive index,  and a radiation passage region above the reflection surface (Fig 1-15:  Fig [061-063, 067] refractive index and variation of cladding thickness and a radiation passage 22 above the reflection surface 26/28).  Therefore, it would have been obvious to one skill in the art to recognize Brick et al. ‘519 to have the missing claimed limitation because by having different variation layout, thickness of the cladding/refractive index and interaction of different thickness layers.  Also, it has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
With respect to claim 20, Brick et al. ‘519 shows and discloses semiconductor laser (Fig 1-15) comprising: a semiconductor layer sequence (Fig 1-15: semi layer sequence 8;Section [054-055, 087]), and electrical contact surfaces (Fig 1-15: with electrical contact surfaces 16/18 electrodes), wherein the semiconductor layer sequence comprises a waveguide with an active zone (Fig 1-15: 8 semi layer sequence comprises waveguide with active zone 10; Section [054-056]), the semiconductor layer sequence comprises a first and a second cladding layer between which the waveguide is located  (Fig 1-15: 6/4/8; Section [012, 054-056]), at least one facet is formed on the semiconductor layer sequence, which has an angle of 45.degree. to a resonator axis and to a main extension direction of the active zone with a tolerance of at most 10.degree. (Fig 4: at least one facets 26/28 on layer sequence has angle of 450 to main extension direction of the active zone with tolerance at most 100; Section [011, 045] 35~55 degree prefer 450 - tolerance less than 100), so that this facet is a reflection surface towards the first cladding layer for laser radiation generated in the active zone during operation (Fig 4: the facets 26/28 is a reflection surface toward cladding generated by laser in active zone 10; Section [054-056] cladding within semi layer sequence 8), and metallic components of the electrical contact surface, which is arranged on the first cladding layer, lie exclusively next to the resonator axis in plan view (Section [008, 020, 054-057]).   The claim further requires a maximum thickness of the first cladding layer at least in a radiation passage region above the reflection surface is between 0.5 M/n and 10 M/n inclusive, and n is the average refractive index of the first cladding layer and M is the vacuum wavelength of maximum intensity of the laser radiation.  Brick et al. ‘519 did not explicitly state the above.  However, Brick et al. ‘519 did shows and discloses variation of layer thickness of the cladding and its refractive index,  and a radiation passage region above the reflection surface (Fig 1-15:  Fig [061-063, 067] refractive index and variation of cladding thickness and a radiation passage 22 above the reflection surface 26/28).  Therefore, it would have been obvious to one skill in the art to recognize Brick et al. ‘519 to have the missing claimed limitation because by having different variation layout, thickness of the cladding/refractive index and interaction of different thickness layers.  Also, it has been held omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Allowable Subject Matter
Claims 9, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9:
wherein the electrical contact surface located on the first cladding layer comprises a component of a transparent conductive oxide which is transparent to the laser radiation, wherein a refractive index of this component is smaller than or equal to the refractive index of the first cladding layer.
Claim 15:
wherein the mirror has a dielectric layer with a refractive index of at most 1.7 for the laser radiation directly on the reflection surface, wherein a metal layer of the mirror is located on a side of the dielectric layer facing away from the reflection surface.
Claim 16:
wherein the semiconductor layer sequence, viewed in cross-section, is completely enveloped by the electrical contact surfaces together with optically effective coatings.
Citation of Pertinent References
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Vallius et al. (US 2011/0051226) shows and discloses a light source including a light emitting unit, a nonlinear medium, and a resonant grating in providing feedback to the light emitting unit (TITLE; Abstract; Fig 1-12d and respective sections).
Kobayashi (US 4,658,402) shows and discloses a semiconductor laser comprising waveguide and active layer that have corrugations on its surface, where at the light from active layer is reflected from the oblique face (TITLE; Abstract; Fig 1, 2, 5-8 and respect sections). 

	COMMUNICATION

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828